DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/22 has been entered.

Status of the Claims
This communication is in response to communications received on 9/26/22.  Claim(s) 1 and 19 has/have been amended, claim(s) 21 and 22 is/are new, and applicant states support can be found at instant specification [0053, 0068, 0073-0075].  Therefore, Claims 1-4, 6-19, and 21-22 is/are pending and have been addressed below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/26/22 was/were considered by the examiner.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 9/26/22, with respect to rejections under 35 USC 101 for claim(s) 1-4 and 6-19 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant’s arguments, see applicant’s remarks, filed 9/26/22, with respect to rejections under 35 USC 103 for claim(s) 1-4 and 6-19 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4 and 6-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1 and 19 as drafted, is/are a process (claim(s) 1 and 19 recites a series of steps) that, under its broadest reasonable interpretation, is an abstract idea directed to determine communication preferences for a meeting.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: generating a current detailed plan comprising a plurality of actions to be taken and a corresponding time for each action to be taken with regard to a plurality of wellsites that utilize supplies from a plurality of supply sites remote from the wellsites, wherein:
the detailed plan minimizes aggregate non-productive time (NPT) for the wellsites within constraints of wellsite inputs and supply site inputs;
the supplies comprise materials utilized for fracturing operations conducted at the wellsites;
the actions are based on location of each of a plurality of transportation equipment for transporting the supplies from the supply sites to the wellsites, distance of each transportation equipment from one of the supply sites and/or one of the wellsites, loading time for the supplies at one of the supply sites, and unloading time for the supplies at one of the wellsites; and
the actions comprise a schedule of inventory actions and corresponding times at which a specific quantity and a specific type of each of the supplies is to be ordered from a distributor; and
delivering supplies to the wellsites utilizing the generated current plan;
performing a fracturing operation with the delivered supplies at the wellsites, the fracturing operation performed by at least one wellsite system and controlled by a wellsite controller;
re-planning by analyzing each received wellsite input and/or each supply site input either to validate the current detailed plan without changes or causing one or more changes to replace the current detailed plan, wherein wellsite input comprises input from the wellsite controller.
Claim 19: operating a plurality of wellsites that utilize supplies from a plurality of supply sites remote from the plurality of wellsites, including:
for each wellsite, providing wellsite inputs relating to status of the wellsite, goals for the wellsite, and rate of consumption of supplies utilized to attain the goals for the wellsite;
for each supply site, providing supply site inputs relating to inventory of supplies, logistics of supply chain between the supply site and each wellsite, and logistics of re- supply of supplies to the supply site;
based on the wellsite inputs and the supply site inputs, generating a current detailed plan comprising a plurality of actions to be taken and a corresponding time for each action to be taken, wherein the detailed plan minimizes aggregate non-productive time (NPT) for the plurality of wellsites, within constraints of the wellsite inputs and the supply site inputs; and
providing the current detailed plan as a schedule to permit stewarding or accomplishment of each action at each corresponding time;
delivering supplies to the wellsites utilizing the generated current plan;
performing a fracturing operation with the delivered supplies at the wellsites, the fracturing operation performed by at least one wellsite system and controlled by a wellsite controller;
wherein, after generation of an initial detailed plan, analyzing each wellsite input and/or each supply site input, utilizing a cyclic method, to either validate the current detailed plan without changes or cause one or more changes to replace the current detailed plan utilizing at least one of a slow optimization loop, a medium planning/scheduling loop, and a fast operational control loop, wherein wellsite input comprises input from the wellsite controller.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations).
The additional elements unencompassed by the abstract idea include wellsite system, wellsite controller (claim(s) 1, 19), and center module communication device (claim(s) 8-9).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0058]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 2-4, 6-18,  and 21-22 further define the abstract idea of claim(s) 1 and 19 with additional steps to a) after generation of initial detailed plan, storing data, wellsite input and/or b) further define  both well site and supply site inputs, goals for wellsite, current detailed plan, actions.  These claim(s) do not recite additional elements beyond claim(s) 8-9 and those element(s) are addressed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 6-14, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekar et al. (US 2003/0208392 A1) in view of Perry et al. (US 2019/0325534 A1), Bhat et al. (US 2020/0410622 A1), and Passolt et al. (US 2018/0075544 A1).

Regarding claim 1 (currently amended), Shekar teaches generating a current detailed plan comprising a plurality of actions to be taken and a corresponding time for at least one action to be taken with regard to a plurality of sites that utilize supplies from a plurality of supply sites remote from the sites, wherein:
the current detailed plan minimizes non-productive time (NPT) for the sites within constraints of site inputs and supply site inputs;
the supplies comprise materials utilized for operations conducted at the sites;
the actions are based on transporting the supplies from the supply sites to the sites; and
the actions comprise a schedule of inventory actions and corresponding times at which a specific quantity and a specific type of each of the supplies is to be ordered from a distributor; and
re-planning by analyzing each received site input and/or each supply site input either to validate the current detailed plan without changes or causing one or more changes to replace the current detailed plan [see at least [0008] the system can be applied to many industries (multi-site networks, including manufacturing, distribution, and supply networks); [0013] generate a plan based on supply items needed at demand locations with timeframe and supply items from supply locations including transportation scheduling; [0060-0061] supply and demand locations are remote from each other;
[0062] the supply delivery is provided by a transporter and the transportation constraints are delivery route (direct or multi stop); [0063] the transportation used will be based on “the closest early or on time trip scheduling” thus minimizing non productive time; 
[0060] supply locations are suppliers or distributors; [0063] the supplies will be delivered (inventory action) by a transporter; [0053] orders are initiated or planned at proper times to meet demand including constraints; [0065-0068, 0072-0073] orders with product and quantity;
[0090-0091] for a user of the system may modify a plan to address concerns].

Shekar a) teaches a system for a multiple industries to meet demand requests, b) teaches utilizing a transporter to delivery requested supplies and minimize NPT, and c) implies but doesn’t explicitly teach minimize aggregate NPT.  However, in the field pertinent to the particular problem with which the applicant was concerned such as delivery effectiveness based on multiple constraints, Perry discloses
a corresponding time for each action to be taken with regard to a site that utilize supplies from a supply site remote from the site;
minimizes aggregate non-productive time (NPT) for the sites within constraints of site inputs and supply site inputs;
 the actions are based on location of each of a plurality of transportation equipment for transporting the supplies from the supply sites to the sites, distance of each transportation equipment from one of the supply sites and/or one of the sites, loading time for the supplies at one of the supply sites, and unloading time for the supplies at one of the sites [see at least [0219, 0152, 0197] actions (plan steps) with times ( [0219] ) transporter constraint of departure and arrival date, ( [0152] ) delivery or pick-up times and loading and unloading operation, ( [0197] ) for Fig. 15A items 1555A, B, and C “ETA to Pickup” for a specific carrier;
[0171-0172, 0152, 0185] transporter is selected based on a) minimizing NPT constraints by supply inputs where supply inputs is transportation factors such as load and unload times and b) actions are based on including distance and unload and load time
[0171-0172] ) “a distance between the crop product pick-up location and the crop product destination location, environmental factors associated with transporting the crop product, a distance between a current location of the transportation entity and the pick-up location, an estimated transportation time, an estimated wait time at one or both of the crop product pick-up location and the crop product destination location … and a number of transportation entities in the set of transportation entities”;
[0152] ) “One or more values may be associated with transportation entities, including … an average or median amount of time spent at a location” and “One or more values may be associated with transportation facilities (e.g. pick-up locations or drop-off locations), including … an average or median amount of time to complete a loading operation, an average or median amount of time to complete a loading operation with a type of loading equipment, an average or median amount of time to complete an unloading operation with a type of unloading equipment”;
[0185] “the environmental information describes one or more of: predicted traffic conditions between the pick-up location and the destination location, and predicted wait times to load the crop product at the pick-up location or to unload the crop product at the destination location” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shekar with Perry to include the limitation(s) above as disclosed by Perry.  Doing so would further define how demand/supply products will be delivered in Shekar by “reduce[ing] the costs of transactions between unknown parties by providing a trusted party who independently verifies product quality and/or payment and communicates the trustworthiness of one or more market participants or transportation providers based on their transaction history” [see at least Perry [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of Shekar and Perry and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Shekar in view of Perry teaches a system for a multiple industries to meet demand requests while both minimizing aggregate NPT and utilizing a transporter to delivery requested supplies.  Shekar in in view of Perry doesn’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as delivery effectiveness based on multiple constraints, Bhat discloses
action to be taken with regard to a plurality of wellsites that utilize supplies from a supply site;
the supplies comprise materials utilized for fracturing operations conducted at the wellsites;
delivering supplies to the wellsites utilizing the generated current plan;
performing a fracturing operation with the delivered supplies at the wellsites, the fracturing operation performed by at least one wellsite system [see at least [0011] estimate which bulk materials the wellsite will need and when they will be needed then develop a logistical plan for which inventory items should be ordered and when to schedule their delivery to the wellsite, where there may be a wellsite or well sites in a given geographical area; [0012] bulk material may be transported from a distribution center and to a wellsite; [0013-0015, 0019] delivery of supplies based on developed logistical plan (of [0011]), where developed logistical plan is the generated current plan of Shekar; [0026] a variety of treatments may be performed using the bulk material. Suitable subterranean treatments may include, but are not limited to, production stimulation operations (e.g., fracturing, acidizing); Fig. 3 and [0022-0027] wellsite system 300 (300-328), wellsite(s) 310; ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shekar in view of Perry with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define the demand/supply products of various industries in Shekar in view of Perry to include fracturing wellsites and this will allow “knowing where the inventory may be in real time may enable for the system to rapidly match supply to demand.  The present disclosure may also help redistribute bulk material to well-sites across a defined geographical area thereby reducing and/or preventing disruptions and/or oversupply at a well-site or a plurality of well-sites.” [see at least Bhat [0002] ].
Furthermore, all of the claimed elements were known in the prior arts of Shekar in view of Perry and Bhat and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Shekar in view of Perry and Bhat doesn’t/don’t explicitly teach but Passolt discloses
fracturing operation performed by at least one wellsite system and controlled by a wellsite controller; and
, wherein wellsite input comprises input from the wellsite controller [see at least Fig. 6 and [0100-0102] the wellsite system 600 can include a system 670 that includes one or more processors 672 … to cause the system 670 to control one or more aspects of the wellsite system 600; Fig. 3 and [0026] drilling for fracturing operations; Fig. 7 and [0128] the drilling system 704 may be operated in the field at a wellsite (see, e.g., the system 670 of FIG. 6).; Fig. 6 and [0119] a method 700 for planning and drilling a well. The method 700 may include interactions between two (or more) computing systems, which may be operated by different users or a common user.;
Fig. 2 and 6 and [0100-0102, 0059] a) wellsite system 600 can include a system 670 that includes one or more processors 672 … to cause the system 670 to control one or more aspects of the wellsite system 600 b) wellsite system 200 includes system sensors 264 and control and/or data acquisition system 262, thus c) wellsite system includes system 670 which can control 264 and 262 thus 670 can provide wellsite inputs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shekar in view of Perry and Bhat with Passolt to include the limitation(s) above as disclosed by Passolt.  Doing so would further define the demand/supply products of various industries in Shekar in view of Perry and Bhat (Shekar) to include fracturing wellsites (including drilling) and wellsite operations and this will allow improved supply chain optimization with knowledge of the reason for the supply demand in modified Shekar [see at least Passolt [0003, 0072] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Shekar in view of Perry and Bhat and b) Passolt and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2, modified Shekar teaches the method of claim 1 wherein: as well as wellsite
and Shekar discloses the supply site inputs relate to inventory of supplies at each supply site, logistics of supply chain between each supply site and each site, and logistics of re-supply of supplies to each supply site [see at least [0008] the system can be applied to many industries (multi-site networks, including manufacturing, distribution, and supply networks); [0012-0013] generate a plan based on supply items needed at demand locations with timeframe and supply items from supply locations including transportation scheduling;
[0060] demand locations can be inventory storage therefore demand can be buyer/end or a supplier, where re-supply of supplies to supply site is a supply input related to logistics of re-supply of supplies to each supply site].

Modified Shekar doesn’t/don’t explicitly teach however, in the field pertinent to the particular problem with which the applicant was concerned such as delivery effectiveness based on multiple constraints, Bhat discloses
the wellsite inputs relate to status of each wellsite, goals for each wellsite, and rate of consumption of supplies to be utilized to attain the goals for each wellsite [see at least [0028] measured data including desired operation (goal), bulk material consumption, amount of bulk material required for desired operation; [0027] sensors measure wellsite data which can determine status of wellsite thus in combination with ([0028]) wellsite status].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define the demand/supply products of various industries in modified Shekar to include fracturing wellsites and this will allow “knowing where the inventory may be in real time may enable for the system to rapidly match supply to demand.  The present disclosure may also help redistribute bulk material to well-sites across a defined geographical area thereby reducing and/or preventing disruptions and/or oversupply at a well-site or a plurality of well-sites.” [see at least Bhat [0002] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Bhat and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3, modified Shekar teaches the method of claim 2 

Modified Shekar doesn’t/don’t explicitly teach but Passolt discloses wherein the goals for each wellsite comprise or are associated with:
a list of equipment to be utilized to attain the goals for the wellsite;
a list of personnel to be utilized to attain the goals for the wellsite; and
a list of tasks to be completed, and an order in which they are to be completed, to attain the goals for the wellsite [see at least Fig. 3 and [0026] drilling for fracturing operations; [0092] a) goals of wellsite including drilling workflow framework and equipment used to meet goals, where equipment is identified in Fig. 1; Fig. 1 and [0026-0028] a grouping (list) as noted in Fig. 1 of equipment; [0147-0148] list of tasks with order for drilling workflow framework; [0032, 0141, 0146] group (list) of workers to perform tasks, activities, etc for goals, where workers include derrick person, drilling engineer, driller].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Passolt to include the limitation(s) above as disclosed by Passolt.  Doing so would further define the demand/supply products of various industries in modified Shekar to include fracturing wellsites and wellsite operations and this will allow improved supply chain optimization with knowledge of the reason for the supply demand in modified Shekar [see at least Passolt [0003, 0072] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Passolt and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4, modified Shekar teaches the method of claim 3.

Modified Shekar doesn’t/don’t explicitly teach however, in the field pertinent to the particular problem with which the applicant was concerned such as delivery effectiveness based on multiple constraints, Bhat discloses
historical information pertaining to operation, goals, or logistics involving the plurality of wellsites [see at least [0010] historical information on wellsites based on operation data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define the demand/supply products of various industries in modified Shekar to include fracturing wellsites and this will allow “knowing where the inventory may be in real time may enable for the system to rapidly match supply to demand.  The present disclosure may also help redistribute bulk material to well-sites across a defined geographical area thereby reducing and/or preventing disruptions and/or oversupply at a well-site or a plurality of well-sites.” [see at least Bhat [0002] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Bhat and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified Shekar doesn’t/don’t explicitly teach but Passolt discloses wherein at least some of the goals comprising or associated with the equipment list, the personnel list, or the task list are based on historical information [see at least [0139-0140] drilling workflow framework may be based on input including historical information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Passolt to include the limitation(s) above as disclosed by Passolt.  Doing so would further define the demand/supply products of various industries in modified Shekar to include fracturing wellsites and wellsite operations and this will allow improved supply chain optimization with knowledge of the reason for the supply demand in modified Shekar [see at least Passolt [0003, 0072] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Passolt and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 6, modified Shekar teaches the method of claim 1 wherein the current detailed plan: as well as wellsites and the supply sites.

Modified Shekar doesn’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as delivery effectiveness based on multiple constraints, Perry discloses
minimizes aggregate operating costs for the sites and the supply sites within constraints of the wellsite inputs and the supply site inputs [see at least [0006] for minimizes costs between buyers and sellers; [0009] define costs to include processing, storage, or any other cost associated with an interaction between buyer and seller].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Perry to include the limitation(s) above as disclosed by Perry.  Doing so would further define how demand/supply products will be delivered in Shekar by “reduce[ing] the costs of transactions between unknown parties by providing a trusted party who independently verifies product quality and/or payment and communicates the trustworthiness of one or more market participants or transportation providers based on their transaction history” [see at least Perry [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Perry and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified Shekar doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as delivery effectiveness based on multiple constraints, Bhat discloses
maximizes aggregate resource production at the websites within constraints of the wellsite inputs and the supply site inputs [see at least [0002] reduce or prevent disruptions as wellsite(s) thus maximize resource production by ensuring supply chain remains efficient; [0011] efficiency of supply chain based inputs from wellsite and supplier such as estimate which bulk materials the wellsite will need and when they will be needed then develop a logistical plan for which inventory items should be ordered and when to schedule their delivery to the wellsite, where there may be a wellsite or well sites in a given geographical area; [0012] bulk material may be transported from a distribution center and to a wellsite; [0028] inputs from wellsite and supplier historical data including logistics (“Any suitable data may be measured and collected,” optional data, and routing based on both optional and regular data); [0028-0029] data retrieved from other sources for appropriate supply of product and product routing where both imply supply sites data; [0013] supply arrives at a supplier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define the demand/supply products of various industries in modified Shekar to include fracturing wellsites and this will allow “knowing where the inventory may be in real time may enable for the system to rapidly match supply to demand.  The present disclosure may also help redistribute bulk material to well-sites across a defined geographical area thereby reducing and/or preventing disruptions and/or oversupply at a well-site or a plurality of well-sites.” [see at least Bhat [0002] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Bhat and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 7, modified Shekar teaches the method of claim 1 as well as the wellsite inputs and the supply site inputs.

Modified Shekar doesn’t explicitly teach but Perry discloses wherein the buyer inputs are stored in and provided by one or more buyer module communication devices that are physically separate from one or more supply site module communication devices in which the supply site inputs are stored or input and from which the supply site inputs are provided [see at least [0040-0041] for each user including supplier 130, buyer 140, and transporter 160 has a communication device to input parameters for supply or demand].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Perry to include the limitation(s) above as disclosed by Perry.  Doing so would further define how demand/supply products will be delivered in Shekar by “reduce[ing] the costs of transactions between unknown parties by providing a trusted party who independently verifies product quality and/or payment and communicates the trustworthiness of one or more market participants or transportation providers based on their transaction history” [see at least Perry [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Perry and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 8, modified Shekar teaches the method of claim 7
and Shekar teaches wherein the current detailed plan is generated via at least one planning center module communication device, such that at least one actions and at least one corresponding times are itemized for being stewarded and/or accomplished by a planning center user via the at least one planning center module communication device [Examiner notes: the limitation has intended use of “itemized for being stewarded and/or accomplished by a planning center user via the at least one planning center module communication device” and is given limited patentable weight as it is merely citing an intended result,
then see at least [0040] the system (planning center module communication device) can publish full plan that is itemized (steps of sell, purchase, make, store/move) and portions of the plan are published to the individuals performing respective steps (where the plan being generated with steps {thus itemized} by the system inherently means it can be stewarded/guided by any user who can follow the steps including the system, a user of the system, etc); [0092] system 600 (planning center module communication device) which performs actions;
[0053] plan step with time - orders are initiated or planned at proper times to meet demand including constraints].

Modified Shekar doesn’t explicitly teach but Perry discloses such that the actions and corresponding times are being stewarded and/or accomplished via the at least one planning center module communication device [see at least [0037] the system includes 110 and 150; [0214] the system 150 monitors the ongoing plan and revises it as needed;
[0219, 0152, 0197] plan steps with times ( [0219] ) transporter constraint of departure and arrival date, ( [0152] ) delivery or pick-up times and loading and unloading operation, ( [0197] ) for Fig. 15A items 1555A, B, and C “ETA to Pickup” for a specific carrier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shekar with Perry to include the limitation(s) above as disclosed by Perry.  Doing so would further define how demand/supply products will be delivered in Shekar by “reduce[ing] the costs of transactions between unknown parties by providing a trusted party who independently verifies product quality and/or payment and communicates the trustworthiness of one or more market participants or transportation providers based on their transaction history” [see at least Perry [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of Shekar and Perry and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 9, modified Shekar teaches the method of claim 8 as well as the wellsites and the supply sites.

Modified Shekar doesn’t explicitly teach but Perry discloses wherein each planning center module communication device is physically separate from the site and the supply sites [see at least [0037] the system includes 110 and 150; [0214] the system 150 monitors the ongoing plan and revises it as needed; [0040-0041] for each user including supplier 130, buyer 140, and transporter 160 has a communication device to input parameters for supply or demand].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Perry to include the limitation(s) above as disclosed by Perry.  Doing so would further define how demand/supply products will be delivered in Shekar by “reduce[ing] the costs of transactions between unknown parties by providing a trusted party who independently verifies product quality and/or payment and communicates the trustworthiness of one or more market participants or transportation providers based on their transaction history” [see at least Perry [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Perry and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 10, modified Shekar teaches the method of claim 1 as well as the wellsite inputs and supply site inputs comprise data.
and Shekar teaches wherein generating the current detailed plan includes dynamic prioritization of certain actions to attain certain goals without allocation of weighting amongst inputs being entered by a user [see at least [0008] the system can be applied to many industries (multi-site networks, including manufacturing, distribution, and supply networks); [0013] generate a plan based on supply items needed at demand locations with timeframe and supply items from supply locations including transportation scheduling;
[0037] static and dynamic factors; [0065-0068, 0072-0073] system dynamically prioritizes actions to attain goal of meeting demand date of a product without user inputted weights].

Modified Shekar doesn’t/don’t explicitly but, in the field pertinent to the particular problem with which the applicant was concerned such as delivery effectiveness based on multiple constraints, Perry discloses
historical information about operation, goals, and logistics involving the supply sites [see at least [0152] “One or more values may be associated with transportation entities, including … an average or median amount of time spent at a location” and “One or more values may be associated with transportation facilities (e.g. pick-up locations or drop-off locations), including … an average or median amount of time to complete a loading operation, an average or median amount of time to complete a loading operation with a type of loading equipment, an average or median amount of time to complete an unloading operation with a type of unloading equipment”;
[0185] “the environmental information describes one or more of: predicted traffic conditions between the pick-up location and the destination location, and predicted wait times to load the crop product at the pick-up location or to unload the crop product at the destination location” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Perry to include the limitation(s) above as disclosed by Perry.  Doing so would further define how demand/supply products will be delivered in modified Shekar by “reduce[ing] the costs of transactions between unknown parties by providing a trusted party who independently verifies product quality and/or payment and communicates the trustworthiness of one or more market participants or transportation providers based on their transaction history” [see at least Perry [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Perry and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified Shekar (modified Shekar in view of Perry) teaches well inputs and supply inputs and supply inputs comprise historical information about operation, goals, and logistics involving the supply site but doesn’t/don’t explicitly teach however, in the field pertinent to the particular problem with which the applicant was concerned such as delivery effectiveness based on multiple constraints, Bhat discloses
historical information about operation, goals, and logistics involving the wellsites [see at least [0010-0011] for historical data including operations, goals; [0028] historical data including logistics (“stamps upon arrival and departure”, optional data, and routing based on both optional and regular data); [0028-0029] data retrieved from other sources for appropriate supply of product and product routing where both imply supply sites data; [0013] supply arrives at a supplier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define the demand/supply products of various industries in modified Shekar to include fracturing wellsites and this will allow “knowing where the inventory may be in real time may enable for the system to rapidly match supply to demand.  The present disclosure may also help redistribute bulk material to well-sites across a defined geographical area thereby reducing and/or preventing disruptions and/or oversupply at a well-site or a plurality of well-sites.” [see at least Bhat [0002] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Bhat and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 11, modified Shekar teaches the method of claim 1 as well as specific wellsite or supply site
 and Shekar teaches wherein the actions comprise a schedule of dispatch actions at which a transportation is to be sent to a specific site or supply site with a specific one of the materials [0060] supply locations are suppliers or distributors; [0063] the supplies will be delivered (inventory action) by a transporter; [0053] orders are initiated or planned at proper times to meet demand including constraints; [0065-0068, 0072-0073] orders with product and quantity].

Modified Shekar teaches dispatch actions and schedules but doesn’t explicitly teach but Perry discloses corresponding times at which a specific transportation equipment is to be sent to a specific site or supply site to unload or load, respectively, a specific one of the materials [see at least [0219] transporter constraint of departure and arrival date; [0152] delivery or pick-up times and loading and unloading operation; Fig. 15B and [0197] for Fig. 15A items 1555A, B, and C “ETA to Pickup” for a specific carrier; [0111] transporter is a specific vehicle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Perry to include the limitation(s) above as disclosed by Perry.  Doing so would further define how demand/supply products will be delivered including selecting based on transporter in view of wait time at suppliers to load and unload in Shekar by “reduce[ing] the costs of transactions between unknown parties by providing a trusted party who independently verifies product quality and/or payment and communicates the trustworthiness of one or more market participants or transportation providers based on their transaction history” [see at least Perry [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Perry and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 12, modified Shekar teaches the method of claim 1 as well as specific wellsite or supply site
and Shekar teaches wherein the actions comprise a schedule of dispatch actions at which a transportation performs an action [0060] supply locations are suppliers or distributors; [0063] the supplies will be delivered (inventory action) by a transporter; [0053] orders are initiated or planned at proper times to meet demand including constraints; [0065-0068, 0072-0073] orders with product and quantity].

Modified Shekar teaches dispatch actions and schedules but doesn’t explicitly teach but Perry discloses corresponding times at which a specific transportation equipment is to be held at a specific site or supply site or to be returned to a neutral site, awaiting instruction to load, unload, or move to another wellsite, supply site, or neutral site [see at least [0171-0172, 0152, 0185] transporter is selected based on a) minimizing NPT constraints by supply inputs where supply inputs is transportation factors such as load and unload times and b) actions are based on including distance and unload and load time; [0171] estimated wait time at pick or drop off locations; [0190] transporter criteria is wait time at pick or drop off locations; [0217] transporter criteria is availability of equipment for loading or unloading].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Perry to include the limitation(s) above as disclosed by Perry.  Doing so would further define how demand/supply products will be delivered including selecting based on transporter in view of wait time at suppliers to load and unload in Shekar by “reduce[ing] the costs of transactions between unknown parties by providing a trusted party who independently verifies product quality and/or payment and communicates the trustworthiness of one or more market participants or transportation providers based on their transaction history” [see at least Perry [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Perry and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 13, modified Shekar teaches the method of claim 1 as well as the wellsite inputs and the supply site inputs utilized for generating the current detailed plan.

Modified Shekar doesn’t explicitly teach but Perry discloses wherein at least one of the buyer inputs and supply site inputs is remotely sensed and automatically provided [see at least [0111] supply site input is entered by either a) a user or b) automatically determined and provided].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Perry to include the limitation(s) above as disclosed by Perry.  Doing so would further define how demand/supply products will be delivered in Shekar by “reduce[ing] the costs of transactions between unknown parties by providing a trusted party who independently verifies product quality and/or payment and communicates the trustworthiness of one or more market participants or transportation providers based on their transaction history” [see at least Perry [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Perry and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 14, modified Shekar teaches the method of claim 13 as well as the wellsite inputs and the supply site inputs utilized for generating the current detailed plan.

Modified Shekar doesn’t explicitly teach but Perry discloses wherein at least one of the buyer inputs and supply site inputs is provided by a user based on observation [see at least [0111] supply site input is entered by either a) a user or b) automatically determined and provided].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Perry to include the limitation(s) above as disclosed by Perry.  Doing so would further define how demand/supply products will be delivered in Shekar by “reduce[ing] the costs of transactions between unknown parties by providing a trusted party who independently verifies product quality and/or payment and communicates the trustworthiness of one or more market participants or transportation providers based on their transaction history” [see at least Perry [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Perry and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 21 and 22, modified Shekar teaches the method of claim 1 wherein wellsite input comprises input based on planning, execution, and/or completion of various tasks of the fracturing and/or other operations performed by the wellsite system 

Modified Shekar doesn’t explicitly teach but Bhat discloses
wherein wellsite input comprises input based on planning, execution, and/or completion of various tasks of the fracturing and/or other operations performed by the wellsite system [see at least [0026] a variety of treatments may be performed using the bulk material. Suitable subterranean treatments may include, but are not limited to, production stimulation operations (e.g., fracturing, acidizing); [0027] A sensors or a plurality of sensors (not shown) may be disposed throughout wellsite 300.; [0028] measured data including desired operation (goal), bulk material consumption, amount of bulk material required for desired operation; [0027] sensors measure wellsite data which can determine status of wellsite thus in combination with ([0028]) wellsite status].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define the demand/supply products of various industries in modified Shekar to include fracturing wellsites and this will allow “knowing where the inventory may be in real time may enable for the system to rapidly match supply to demand.  The present disclosure may also help redistribute bulk material to well-sites across a defined geographical area thereby reducing and/or preventing disruptions and/or oversupply at a well-site or a plurality of well-sites.” [see at least Bhat [0002] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Bhat and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekar in view of Perry, Bhat, and Passolt as applied to claim(s) 1 above and further in view of Thomeer et al. (US 2016/0253634 A1).

Regarding claim 15, modified Shekar teaches the method of claim 1.

Modified Shekar doesn’t/don’t explicitly teach but Thomeer discloses wherein the wellsite inputs for each wellsite comprise: operational status for each piece of equipment to be utilized to attain goals for that wellsite; and maintenance status for each piece of equipment to be utilized to attain the goals [see at least [0003] oilfield operations include, but are not limited to, hydraulic fracturing; [0039] a) steps 302 and 304 equipment for arrives at wellsite and equipment is set up and b) step 306 prior to performing a required well operation 308 (a goal of wellsite), the equipment operator 125 is provided with the necessary historical information 310 in order to see what maintenance and/or testing may need to be performed pre-job 306, during the job 308, or post-job 312; [0011] monitor health status of equipment (operational status), compared monitored status to prior health status to determine if maintenance is needed (maintenance status); [0012] status may include in operation, not in operation or being maintained in order to plan maintenance; [0037] prior health status (e.g., maintenance history, usage, operational history, manufacturer information, location data, and the like); [0039] prior health status 310 along with other relevant wellsite-related data (e.g. current job description, modeling data, and the like) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Thomeer to include the limitation(s) above as disclosed by Thomeer.  Doing so would further define the demand/supply products of various industries in modified Shekar to include fracturing wellsites and wellsite operations and this will allow improved supply chain optimization with knowledge of the reason for the supply demand in modified Shekar [see at least Thomeer [0009-0010] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Thomeer and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 17, modified Shekar teaches the method of claim 15 wherein the wellsite inputs for each wellsite comprise:

Modified Shekar doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as delivery effectiveness based on multiple constraints, Bhat discloses
a list of supplies available at each supply site, or otherwise attainable through a distributor, that are involved in attaining the goals for that wellsite; or
a current location for each supply in the list [see at least [0002] maintaining security of supply at the well site is critical to efficient operations. The present disclosure may provide automated and real-time visibility to the sand-vessel, by location, sand-type and quantity; [0021, 0059] measurements and data may be collected throughout the bulk material life cycle 100 and recorded in real-time based on (as noted in [0059]) combining embodiments. These measurements and data may be combined with other measurements and data collected and recorded at other sources.; Fig. 1 and [0013] life cycle of bulk material].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define the demand/supply products of various industries in modified Shekar to include fracturing wellsites and this will allow “knowing where the inventory may be in real time may enable for the system to rapidly match supply to demand.  The present disclosure may also help redistribute bulk material to well-sites across a defined geographical area thereby reducing and/or preventing disruptions and/or oversupply at a well-site or a plurality of well-sites.” [see at least Bhat [0002] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Bhat and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified Shekar doesn’t/don’t explicitly teach but Thomeer discloses a list of pieces of available equipment that are involved in attaining the goals for that wellsite; or
a current location for each piece of available equipment in the list [see at least [0039] a) steps 302 and 304 equipment for arrives at wellsite and equipment is set up (current location) and b) step 306 prior to performing a required well operation 308 (a goal of wellsite), the equipment operator 125 is provided with the necessary historical information 310 in order to see what maintenance and/or testing may need to be performed pre-job 306, during the job 308, or post-job 312 (list of equipment) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Thomeer to include the limitation(s) above as disclosed by Thomeer.  Doing so would further define the demand/supply products of various industries in modified Shekar to include fracturing wellsites and wellsite operations and this will allow improved supply chain optimization with knowledge of the reason for the supply demand in modified Shekar [see at least Thomeer [0009-0010] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Thomeer and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 18, modified Shekar teaches the method of claim 15 as well as wherein the wellsite inputs for each wellsite comprise and aggregate NPT for the plurality of wellsites is to be minimized
and Shekar teaches wherein the buyer inputs for each buyer comprise an intended length of time over which the current detailed plan is to be implemented and across which aggregate NPT for the plurality of buyers is to be minimized [see at least [0013] input of timeframe; [0013] generate a plan based on supply items needed at demand locations with timeframe that supplies must arrive (thus timeframe for detailed plan) and supply items from supply locations including transportation scheduling; [0062] the supply delivery is provided by a transporter and the transportation constraints are delivery route (direct or multi stop); [0063] the transportation used will be based on “the closest early or on time trip scheduling” thus minimizing non productive time].

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekar in view of Perry, Bhat, Passolt, and Thomeer as applied to claim(s) 15 above and further in view of Nottoli et al. (US 2010/0299172 A1).

Regarding claim 16, modified Shekar teaches the method of claim 15 wherein the wellsite inputs for each wellsite comprise data.

Modified Shekar doesn’t/don’t explicitly teach but Thomeer discloses a plan including an estimate of parts for converting a non-operational piece of equipment having no operational status or a failure condition in maintenance status into an operational piece of equipment having an operational status or a non-failure condition in maintenance status [see at least [0040-0041] manage a fleet of equipment units 101 by knowing what units 101 are in operation, not in operation or being maintained. As such, the market manager is better able to plan maintenance and operation of the fleet of monitored wellsite equipment units; [0011] monitor health status of equipment (operational status), compared monitored status to prior health status to determine if maintenance is needed (maintenance status); [0012] status may include in operation, not in operation or being maintained in order to plan maintenance; [0030] example of a previous plan (estimate) to maintain equipment or return it to operating status such as parts (“change the seals) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Thomeer to include the limitation(s) above as disclosed by Thomeer.  Doing so would further define the demand/supply products of various industries in modified Shekar to include fracturing wellsites and wellsite operations and this will allow improved supply chain optimization with knowledge of the reason for the supply demand in modified Shekar [see at least Thomeer [0009-0010] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Thomeer and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified Shekar doesn’t/don’t explicitly teach but Nottoli discloses an estimation of time, manpower for converting equipment from needing repair into an operational piece of equipment having an operational status or a non-failure condition in maintenance status [see at least [0001] system applicable to many industries; [0063] forecasted man hours and time to repair a piece of equipment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Shekar with Nottoli to include the limitation(s) above as disclosed by Nottoli.  Doing so would further define the demand/supply products of various industries in modified Shekar to include fracturing wellsites and wellsite operations and this will allow improved supply chain optimization with knowledge of the reason for the supply demand in modified Shekar.
Furthermore, all of the claimed elements were known in the prior arts of modified Shekar and Nottoli and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekar in view of Perry, Bhat, Passolt, and Jalali et al. (US 2002/004957 A1).

Regarding claim 19, the claim(s) recite(s) analogous limitations to claim(s) 1, 2, and 8 above and is/are therefore rejected on the same premise.

Claim 19 (currently amended) has additional limitation(s).

Shekar teaches analyzing data utilizing a cyclic method, utilizing at least one of type of frequency [the limitation is interpreted based on broadest reasonable interpretation of instant specification Fig. 7 and  [0016-0018, 0068, 0074-0075, 0078, 0089, 00100] as re analyzing (cyclically analyzing) the data,
then see at least [0041-0042] the generating master plan step 215 may interact with the steps 210, 220, and 225. By allowing such interactions, the present invention allows resource plans to be optimized flexibly and adopt to changing circumstances in real-time. …  For example, they may be performed throughout a planning cycle, quarterly per planning cycle, at the beginning of a planning cycle, periodically (e.g., weekly, monthly, or quarterly), or some fixed number of days after running a plan.].

Shekar in view of Perry, Bhat, and Passolt doesn’t/don’t explicitly teach but Jalali discloses
analyzing data utilizing at least one of a slow optimization loop, a medium planning/scheduling loop, and a fast operational control loop [see at least [0031] analysis using slow or fast loop; [0006, 0026] well operations including fracturing].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shekar in view of Perry, Bhat, and Passolt with Jalali to include the limitation(s) above as disclosed by Jalali.  Doing so would further define various industries in Shekar in view of Perry, Bhat, and Passolt (Shekar) to include fracturing wellsites and “improved methods and apparatus for providing efficient and cost-effective operation of wells and, by extension, optimal reservoir management” [see at least Jalali [0006, 0026 0031] ].
Furthermore, all of the claimed elements were known in the prior arts of modified a) Shekar in view of Perry, Bhat, and Passolt and b) Jalali and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.



Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624